
	
		II
		110th CONGRESS
		1st Session
		S. 115
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend royalty relief, to repeal
		  certain provisions of the Energy Policy Act of 2005, and to amend the Internal
		  Revenue Code of 1986 to repeal certain tax incentives for the oil and gas
		  industry.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Oil Subsidy Elimination for New
			 Strategies on Energy Act or the Oil SENSE Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					TITLE I—Termination of certain provisions of the Energy Policy
				Act of 2005
					Sec. 101. Termination of certain provisions of the Energy
				Policy Act of 2005.
					TITLE II—Suspension of Royalty Relief
					Sec. 201. Suspension
				of royalty relief.
					Sec. 202.
				Renegotiation of existing leases.
					TITLE III—Repeal of certain energy tax incentives
					Sec. 301. Repeal of tax
				subsidies enacted by the Energy Policy Act of 2005 for oil and gas.
				
			2.FindingsCongress finds that—
			(1)record highs in oil and natural gas prices
			 have resulted in record profits for oil and natural gas producers and
			 refiners;
			(2)oil prices are projected to remain high for
			 the foreseeable future;
			(3)the Department of the Interior estimates
			 that as much as $66,000,000,000 worth of oil and natural gas taken from the
			 deep waters of the Gulf of Mexico over the next 5 years will be exempt from
			 Government royalty payments, which could amount to the Government losing an
			 estimated $7,000,000,000 to $9,500,000,000 based on anticipated production and
			 current price projections for oil and gas, according to an analysis in the
			 5-year budget plan of the Department of the Interior;
			(4)the chief executive officers of the top 5
			 oil companies stated at a November 9, 2005, joint hearing of the Committee on
			 Energy and Natural Resource of the Senate and the Committee on Environment and
			 Public Works of the Senate that their companies did not need the Federal tax
			 incentives provided in the Energy Policy Act of 2005 (42 U.S.C. 15801 et
			 seq.);
			(5)the Statement of Administration Policy of
			 June 14, 2005, on the energy bill that would become the Energy Policy Act of
			 2005 states, “The President believes that additional taxpayer subsidies for
			 oil-and-gas exploration are unwarranted in today’s price environment, and urges
			 the Senate to eliminate the Federal oil-and-gas subsidies and other exploration
			 incentives contained in the bill.”; and
			(6)incentives for the energy industry should
			 be focused on the development of renewable energy resources in the United
			 States that will also promote, jobs, investment, innovation, and economic
			 development in rural, agriculture-dependent areas.
			ITermination of certain provisions of the
			 Energy Policy Act of 2005
			101.Termination of certain provisions of the
			 Energy Policy Act of 2005
				(a)In generalThe following provisions of the Energy
			 Policy Act of 2005 are repealed as of the date of enactment of this Act:
					(1)Section 343 (42 U.S.C. 15903) (relating to
			 marginal property production incentives).
					(2)Section 344 (42 U.S.C. 15904) (relating to
			 incentives for natural gas production from deep wells in the shallow waters of
			 the Gulf of Mexico).
					(3)Section 345 (42 U.S.C. 15905) (relating to
			 royalty relief for deep water production).
					(4)Section 346 (Public Law 109–58; 119 Stat.
			 794) (relating to Alaska offshore royalty suspension).
					(5)Section 357 (42 U.S.C. 15912) (relating to
			 comprehensive inventory of OCS oil and natural gas resources).
					(6)Section 362 (42 U.S.C. 15921) (relating to
			 management of Federal oil and gas leasing programs).
					(7)Subtitle J of title IX (42 U.S.C. 16371 et
			 seq.) (relating to ultra-deepwater and unconventional natural gas and other
			 petroleum resources).
					(b)Termination of Alaska offshore royalty
			 suspension
					(1)In generalSection 8(a)(3)(B) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended by striking and in
			 the Planning Areas offshore Alaska.
					(2)Effective
			 dateThe amendment made by
			 this subsection shall take effect as of the date of enactment of this
			 Act.
					IISuspension of Royalty Relief
			201.Suspension of royalty relief
				(a)In generalSubject to subsection (c), the Secretary of
			 the Interior (referred to in this title as the Secretary) shall
			 suspend the application of any provision of Federal law under which a person
			 would otherwise be provided relief from a requirement to pay a royalty for the
			 production of oil or natural gas from Federal land (including submerged land)
			 occurring after the date of enactment of this Act during any period in
			 which—
					(1)for the production of oil, the average
			 price of crude oil in the United States during the 4-week period immediately
			 preceding the suspension is greater than $34.71 per barrel; and
					(2)for the production of natural gas, the
			 average wellhead price of natural gas in the United States during the 4-week
			 period immediately preceding the suspension is greater than $4.34 per 1,000
			 cubic feet.
					(b)Determination of average
			 pricesFor purposes of
			 subsection (a), the Secretary shall determine average prices, taking into
			 consideration the most recent data reported by the Energy Information
			 Administration.
				(c)Required adjustmentFor fiscal year 2008 and each subsequent
			 fiscal year, each dollar amount specified in subsection (a) shall be adjusted
			 to reflect changes for the 1-year period ending the preceding November 30 in
			 the Consumer Price Index for All Urban Consumers published by the Bureau of
			 Labor Statistics of the Department of Labor.
				202.Renegotiation of existing leases
				(a)RequirementThe Secretary shall renegotiate each lease
			 authorizing production of oil or natural gas on Federal land (including
			 submerged land) issued by the Secretary before the date of enactment of this
			 Act as the Secretary determines to be necessary to modify the terms of the
			 lease to ensure that a suspension of a requirement to pay royalties under the
			 lease does not apply to production described in section 201(a).
				(b)Failure to renegotiate and
			 modifyBeginning on the date
			 that is 1 year after the date of enactment of this Act, a lessee under a lease
			 described in subsection (a) shall not be eligible—
					(1)to enter into a new lease described in that
			 subsection; or
					(2)to obtain by sale or other transfer any
			 lease issued before that date, unless the lessee—
						(A)renegotiates the lease; and
						(B)enters into an agreement with the Secretary
			 to modify the terms of the lease in accordance with subsection (a).
						IIIRepeal of certain energy tax
			 incentives
			301.Repeal of certain provisions of the Energy
			 Policy Act of 2005 providing tax subsidies for the oil and gas
			 industry
				(a)Repeal of election to expense certain
			 refineries
					(1)In generalSubparagraph (B) of section 179C(c)(1) of
			 the Internal Revenue Code of 1986 (relating to qualified refinery property) is
			 amended by striking January 1, 2012 and inserting the
			 date of the enactment of the Oil Subsidy
			 Elimination for New Strategies on Energy Act.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to property placed in service after the date of the
			 enactment of this Act.
					(b)Repeal of treatment of natural gas
			 distribution lines as 15-year property
					(1)In generalClause (viii) of section 168(e)(3)(E) of
			 such Code (relating to 15-year property) is amended by striking January
			 1, 2011 and inserting the Oil
			 Subsidy Elimination for New Strategies on Energy
			 Act.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to property placed in service after the date of the
			 enactment of this Act.
					(c)Repeal of treatment of natural gas
			 gathering lines as 7-year property
					(1)In generalClause (iv) of section 168(e)(3)(C) of such
			 Code (relating to 7-year property) is amended by inserting and which is
			 placed in service before the date of the enactment of the
			 Oil Subsidy Elimination for New Strategies on
			 Energy Act after April 11, 2005,.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to property placed in service after the date of the
			 enactment of this Act.
					(d)Repeal of new rule for determining small
			 refiner exception to oil depletion deduction
					(1)In generalParagraph (4) of section 613A(d) of such
			 Code (relating to certain refiners excluded) is amended to read as
			 follows:
						
							(4)Certain refiners excludedIf the taxpayer or a related person engages
				in the refining of crude oil, subsection (c) shall not apply to such taxpayer
				if on any day during the taxable year the refinery runs of the taxpayer and
				such person exceed 50,000
				barrels.
							.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					(e)Repeal of amortization of geological and
			 geophysical expenditures
					(1)In generalSection 167 of such Code (relating to
			 depreciation) is amended by striking subsection (h) and redesignating
			 subsection (i) as subsection (h).
					(2)Conforming amendmentSection 263A(c)(3) of such Code is amended
			 by striking 167(h),.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to amounts paid or incurred after the date of the
			 enactment of this Act.
					
